829 F.2d 39
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ernest Eugene SHEPARD, Petitioner-Appellant,v.Ronald C. MARSHALL, Warden, Respondent-Appellee.
No. 86-4084
United States Court of Appeals, Sixth Circuit.
September 16, 1987.

Before KEITH, Circuit Judge, PECK, Senior Circuit Judge, and DOWD,* District Judge.
PER CURIAM:


1
Petitioner Ernest Shepard appeals the denial of his petition for a writ of habeas corpus under 28 U.S.C. Sec. 2254.  Petitioner asserts seven assignments of error, alleging, inter alia, the denial of his right to compulsory process of out-of-state witnesses and the denial of his rights to confrontation and cross-examination under the Sixth and Fourteenth Amendments.


2
Upon careful review of the briefs and the underlying record and after listening to the parties' oral argument, we AFFIRM the denial of the petitioner's writ for the reasons stated in the comprehensive opinion dated October 26, 1986 and written by Magistrate Michael R. Merz, United States District Court for the Southern District of Ohio.



*
 Honorable David D. Dowd, Jr., United States District Court for the Northern District of Ohio, sitting by designation